DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 07/01/2019 are accepted.

Specification
The specification filed on 04/26/2019 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 12/10/2019.

Claim Objections
Claims 33-34 are objected to because of the following informalities:
Claims 33-34 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 33-34 have not been further treated on the merits.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 11, 14 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites an event driven device comprising: a network collecting data; and a device coupled to the network for determining changes in the data collected; wherein the device signals the network to process the data collected when the device determines changes in the data collected.  
 The limitation of determining changes in the data collected, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer component. That is, other than reciting “a device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a device” language, “determining” in the context of this claim encompasses a process of determining by the human mind the changes in the first and the second collected data.
This judicial exception is not integrated into a practical application. The additional elements of collecting and signaling amount to insignificant extra-solution activities of obtaining and transmitting data over the network, which do not amount to significantly more than the abstract idea (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, there are additional elements of a network, a device to perform the collecting and signaling steps. These additional elements are recited at a high-level of generality (i.e., as a generic processor performing the generic computer functions of collecting and signaling) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of collecting and signaling is an example of receiving and transmitting information over a network, which has been identified as a well-understood, routing, and conventional functions of a generic computer (MPEP 2106.05(d), (Receiving or transmitting data over a network)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea. Also, the additional elements of a network and device to perform the collecting and signaling steps amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2, dependent upon Claim 1, recites the limitation of the network is a neural network.   This judicial exception is not integrated into a practical application. The claim recites the additional elements of “the network is a neural network”. This additional element is recited at a high-level of generality (i.e., as a generic processor performing the generic computer functions of collecting and signaling) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the network is a neural network” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3, dependent upon Claim 1, recites the limitation of the data is image data.  
This judicial exception is not integrated into a practical application. The additional elements of “the data is image data” is no more than mere instruction to select a particular data source or type of data to be manipulated, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activity is not considered to be limitation that amount to significantly more than the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “the data is image data” is an example of gathering the particular data over a network, which has been identified as a well-understood, routing, and conventional functions of a generic computer (MPEP 2106.05(d), (Receiving or transmitting data over a network)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4, dependent upon Claim 1, recites the limitation of the device is an image sensor and the network is an analog neural network accepting charge information without the need for digitizing.    This judicial exception is not integrated into a practical application. The claim recites the additional elements of “the device is an image sensor and the network is an analog neural network”. These additional elements are recited at a high-level of generality (i.e., as a generic processor performing the generic computer functions of collecting and signaling) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “the device is an image sensor and the network is an analog neural network” amount to no more than mere instructions to apply the exception using the generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11, dependent upon Claim 1, recites the limitation of the device coupled to the network for determining changes in the data collected is a comparator.
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “the device … is a comparator”. This additional element is recited at a high-level of generality (i.e., as a generic processor performing the generic computer functions of determining changes in the data) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the device … is a comparator” amounts to no more than mere instructions to apply the exception using the generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14, dependent upon Claim 1, recites the limitation of the device coupled to the network for determining changes in the data collected is a comparator, wherein the comparator compares a previous and subsequent pixel reading to trigger an event.  
 This judicial exception is not integrated into a practical application. The claim recites the additional element of “the device … is a comparator”. This additional element is recited at a high-level of generality (i.e., as a generic processor performing the generic computer functions of determining changes in the data) such that they amount no more than mere instructions to apply the exception using the generic computer components (MPEP 2106.05(f)). The additional element of “comparing” amount to insignificant extra-solution activity of determining an outcome, which do not amount to significantly more than the abstract idea (MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “the device … is a comparator” amounts to no more than mere instructions to apply the exception using the generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Also, the additional elements of “comparing” is an example of estimating an outcome, which has been identified as a well-understood, routing, and conventional functions of a generic computer (MPEP 2106.05(d), (Determining an estimated outcome and setting a price)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea.

Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29, dependent upon Claim 1, recites the limitation of input data is audio data.  
This judicial exception is not integrated into a practical application. The additional elements of “the data is audio data” is no more than mere instruction to select a particular data source or type of data to be manipulated, which has been identified as a type of limitation that is considered an insignificant extra-solution activity (MPEP 2106.05(g)). Insignificant extra-solution activity is not considered to be limitation that amount to significantly more than the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “the data is audio data” is an example of receiving the particular data over a network, which has been identified as a well-understood, routing, and conventional functions of a generic computer (MPEP 2106.05(d), (Receiving or transmitting data over a network)). Well-understood, routing and conventional limitations are not considered to be limitations that amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 29-30 and 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 29 recites the limitation “input data” in line 1. There is insufficient antecedent basis for this limitation in the claim.  
Claim 30 is rejected for being dependent on a rejected base claim, namely claim 29.

Claims 33-34 recite the limitation “The always on event driven device” in line 1. There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schie (US Pub. 2014/0344200).
	As per claim 1, Schie teaches an event driven device comprising: 
a network collecting data [paragraph 0057, “FIG. 18 is a schematic representation of a multilayer neural network 90, including a series of inputs 62" and a set of hidden or internal layers (layer 1, layer 2, layer 3), and explicitly shows all the weighted connections between neurons in the different layers, as well as the bias, summer and decision components”]; and 
a device [Fig. 18, comparator] coupled to the network for determining changes in the data collected [Fig. 18, paragraph 0056, “a comparator comparing the summer output to a reference voltage”]; 
wherein the device signals the network to process the data collected when the device determines changes in the data collected [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, the current sources control the weighted coefficients, “currents I2 and I3 are shown as the sum of the individual weighting currents for all of the summed inputs and biases … Error minimizing functions are used to modify the weighting coefficients (currents) to train a neural network”. The neural network also comprises a decision circuit, where paragraph 0056, “the decision function is a comparator comparing the summer output to a reference voltage”; Fig. 4, paragraph 0040 discloses the comparator compare the voltage vx to the voltage vcm (reference), and a determination will be made by the network to either turn on or off the current source (close or open the switches) based on the comparison (whether the voltage vx rise to the voltage vcm) to control the current input].

As per claim 2, Schie teaches the event driven device of Claim 1.
Schie further teaches
the network is a neural network [Fig. 18, abstract, “The neural networks are capable of any transfer function, learning, doing pattern recognition, clustering, control or many other functions”].  

As per claim 11, Schie teaches the event driven device of Claim 1.
Schie further teaches
the device coupled to the network for determining changes in the data collected is a comparator [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers … the neural network also comprises a decision circuit, where paragraph 0056, “the decision function is a comparator comparing the summer output to a reference voltage”].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Cella et al. (US Pub. 2019/0146474).
As per claim 3, Schie teaches the event driven device of Claim 1.
Schie does not teach
the data is image data.  
	Cella teaches
the data is image data [abstract, “analysis circuit for receiving the collected data and analyzing the received collected data using a neural network”; paragraph 0024, “the analyzed collected data includes image data”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of collecting data of Schie to include the data is image data of Cella. Doing so would help performing image recognition and/or analysis to detect normal and out of bounds conditions (Cella, 0599).

As per claim 4, Schie teaches the event driven device of Claim 1.
Schie further teaches
the network is an analog neural network accepting charge information without the need for digitizing [Fig. 18, abstract, “analog mathematical engines is provided utilizing a neural network with a switched capacitor structure to implement coefficients for weighted connections and error functions for the neural network. The neural networks are capable of any transfer function, learning, doing pattern recognition, clustering, control or many other functions”; paragraph 0060, “current sources representing the weighted inputs and coupled to the comparison node”].  
Schie does not teach
the device is an image sensor.  
	Cella teaches
the device is an image sensor [paragraph 0345, “the platform 100 may include the local data collection system 102 deployed in the environment 104 to monitor signals from image sensors such as semiconductor charge coupled devices (CCDs), active pixel sensors”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the event driven device of Schie to include the device is an image sensor of Cella. Doing so would help monitoring signals from image sensors (Cella, 0345).

As per claim 29, Schie teaches the event driven device of Claim 1.
Schie does not teach
input data is audio data.    
	Cella teaches
input data is audio data [paragraph 0021, “the analyzed collected data includes sound signals”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of collecting data of Schie to include input data is audio data of Cella. Doing so would help handling and providing information for sound outputs (Cella, 0381).

Claims 5-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus (US Patent 5,504,839).
As per claim 5, Schie teaches the event driven device of Claim 1.
Schie further teaches
the network comprises a plurality of analog multipliers [paragraph 0060, “a second current representing the weighting as inputs to an analog multiplier” ], wherein one of switches or transfer gates allow coupling of selected analog multipliers Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, wherein, paragraph 0060, “These weighted inputs are created from a current representing the input and a second current representing the weighting as inputs to an analog multiplier”; therefore, the switch coupling to the multiplier
Schie does not teach
multiplication within each selected analog multiplier is triggered by an input to a desired selected analog multiplier reaching a reference threshold value.  
Mobus teaches
multiplication within each selected analog multiplier is triggered by an input to a desired selected analog multiplier reaching a reference threshold value [Figs. 2-3, col. 10, lines 34-37 disclose the input signal x in input to multiplier 216, and “The decision block 308 compares the input signal, X, with a threshold (for example, zero). If the input signal is greater than the threshold the output of the fourth multiplier 302 is passed by the control block 310”; It can be seen that when the input signal x is greater than the threshold, multiplication within the fourth multiplier is triggered thus generating the output which is passed by the control block].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include multiplication within each selected analog multiplier is triggered by an input to a desired selected analog multiplier reaching a reference threshold value of Mobus. Doing so would help determining the result signal to produce an output signal (Mobus, Col. 4, lines 7-10).

As per claim 6, Schie and Mobus teach the event driven device of Claim 5.
Schie further teaches
switches or transfer gates may be controlled in conformance with an event to one of couple or decouple desired analog multipliers [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, wherein, paragraph 0060, “These weighted inputs are created from a current representing the input and a second current representing the weighting as inputs to an analog multiplier”; therefore, the switch coupling to the multiplier; Fig. 4, paragraph 0040 disclose the switches are controlled (close or open) to turn on and off the current sources; It can be seen that the switch coupling to the multiplier when open (current source is turned on) and decoupling to the multiplier when close (current source is turned off)].  
Examiner notes that the function following the word “may” is not required to happen, however, art rejection still provided for the claim limitation.

As per claim 7, Schie and Mobus teach the event driven device of Claim 5.
Schie further teaches
each of the analog multipliers receive charge data [paragraph 0060, “These weighted inputs are created from a current representing the input and a second current representing the weighting as inputs to an analog multiplier”].  

As per claim 16, Schie teaches an event driven device comprising: 
a neural network collecting data [paragraph 0057, “FIG. 18 is a schematic representation of a multilayer neural network 90, including a series of inputs 62" and a set of hidden or internal layers (layer 1, layer 2, layer 3), and explicitly shows all the weighted connections between neurons in the different layers, as well as the bias, summer and decision components”], the network comprises a plurality of analog multipliers [paragraph 0060, “a second current representing the weighting as inputs to an analog multiplier”], wherein the switches control coupling and decoupling desired analog multipliers in conformance with an event [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, wherein, paragraph 0060, “These weighted inputs are created from a current representing the input and a second current representing the weighting as inputs to an analog multiplier”; therefore, the switch coupling to the multiplier; Fig. 4, paragraph 0040 disclose the switches are controlled (close or open) to turn on and off the current sources; It can be seen that the switch coupling to the multiplier when open (current source is turned on) and decoupling to the multiplier when close (current source is turned off)]; and 
a comparator device [Fig. 18, comparator] coupled to the neural network for determining changes in the data collected [Fig. 18, paragraph 0056, “a comparator comparing the summer output to a reference voltage”], wherein the comparator signals the network to process the data collected when the device determines changes in the data collected [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, the current sources control the weighted coefficients, “currents I2 and I3 are shown as the sum of the individual weighting currents for all of the summed inputs and biases … Error minimizing functions are used to modify the weighting coefficients (currents) to train a neural network”. The neural network also comprises a decision circuit, where paragraph 0056, “the decision function is a comparator comparing the summer output to a reference voltage”; Fig. 4, paragraph 0040 discloses the comparator compare the voltage vx to the voltage vcm (reference), and a determination will be made by the network to either turn on or off the current source (close or open the switches) based on the comparison (whether the voltage vx rise to the voltage vcm) to control the current input].
Schie does not teach
multiplication within each selected analog multiplier is triggered by an input to a desired selected analog multiplier reaching a reference threshold value.  
Mobus teaches
multiplication within each selected analog multiplier is triggered by an input to a desired selected analog multiplier reaching a reference threshold value [Figs. 2-3, col. 10, lines 34-37 disclose the input signal x in input to multiplier 216, and “The decision block 308 compares the input signal, X, with a threshold (for example, zero). If the input signal is greater than the threshold the output of the fourth multiplier 302 is passed by the control block 310”; It can be seen that when the input signal x is greater than the threshold, multiplication within the fourth multiplier is triggered thus generating the output which is passed by the control block].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include multiplication within each selected analog multiplier is triggered by an input to a desired selected analog multiplier reaching a reference threshold value of Mobus. Doing so would help determining the result signal to produce an output signal (Mobus, Col. 4, lines 7-10).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus and further in view of Thevenin et al. (US Patent 5,937,027).
As per claim 8, Schie and Mobus teach the event driven device of Claim 5.
Schie further teaches
the charge data controls operation of each of the analog multipliers [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, wherein, paragraph 0060, “These weighted inputs are created from a current representing the input and a second current representing the weighting as inputs to an analog multiplier”; therefore, the switch coupling to the multiplier; Fig. 4, paragraph 0040 disclose the switches are controlled (close or open) to turn on and off the current sources; It can be seen that the switch coupling to the multiplier when open (current source is turned on) and decoupling to the multiplier when close (current source is turned off), “i) C1 charges to Vin after switch 1 and switch 3 close ii) switch 1 and switch 3 open and switch 2 and switch 4 close. iii) switch 26 closes then current source 22 (11) turns on, then switch 26 opens and current source 32 (12) is turned on …”].  
Schie and Mobus do not teach
each of the analog multipliers receive charge data from active pixels.
Thevenin teaches 
each of the analog multipliers receive charge data from active pixels [Col. 7, lines 49-53, “the current coming from the measurement pixel assembly output, that is to say the current resulting from the sum of the currents of each measurement pixel, is then multiplied by a current multiplier 21 (for example by a factor of 10)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include each of the analog multipliers receive charge data from active pixels of Thevenin. Doing so would allow producing a digital image of suitable quality of an object (Thevenin, Col. 5, lines 60-61).

As per claim 17, Schie and Mobus teach the event driven device of Claim 16.
Schie further teaches
the charge data controls operation of each of the analog multipliers [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers and the weighted connections between neurons, where the switched input capacitors form the weighted input, wherein, paragraph 0060, “These weighted inputs are created from a current representing the input and a second current representing the weighting as inputs to an analog multiplier”; therefore, the switch coupling to the multiplier; Fig. 4, paragraph 0040 disclose the switches are controlled (close or open) to turn on and off the current sources; It can be seen that the switch coupling to the multiplier when open (current source is turned on) and decoupling to the multiplier when close (current source is turned off), “i) C1 charges to Vin after switch 1 and switch 3 close ii) switch 1 and switch 3 open and switch 2 and switch 4 close. iii) switch 26 closes then current source 22 (I1) turns on, then switch 26 opens and current source 32 (I2) is turned on …”].  
Schie and Mobus do not teach
each of the analog multipliers receive charge data from active pixels.
Thevenin teaches 
each of the analog multipliers receive charge data from active pixels [Col. 7, lines 49-53, “the current coming from the measurement pixel assembly output, that is to say the current resulting from the sum of the currents of each measurement pixel, is then multiplied by a current multiplier 21 (for example by a factor of 10)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include each of the analog multipliers receive charge data from active pixels of Thevenin. Doing so would allow producing a digital image of suitable quality of an object (Thevenin, Col. 5, lines 60-61).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus and further in view of Hsu (US Pub. 2008/0174360).
As per claim 9, Schie and Mobus teach the event driven device of Claim 5.
Schie and Mobus do not teach
the plurality of analog multipliers is formed in a triple well.  
Hsu teaches
the plurality of analog multipliers is formed in a triple well [paragraph 0029, “implementing the voltage multiplier circuit as monolithic IC in triple-well MOS technology”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the plurality of analog multipliers is formed in a triple well of Hsu. Doing so would help producing triple well enhanced MOSFETs (Hsu, 0126).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus in view of Hsu and further in view of Blanquart et al. (US Pub. 2008/0136945).
As per claim 10, Schie and Mobus teach the event driven device of Claim 5.
Schie and Mobus do not teach
the plurality of analog multipliers is formed in a triple well, the triple well potential correlated to that of active pixels.  
Hsu teaches
the plurality of analog multipliers is formed in a triple well [paragraph 0029, “implementing the voltage multiplier circuit as monolithic IC in triple-well MOS technology”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the plurality of analog multipliers is formed in a triple well of Hsu. Doing so would help producing triple well enhanced MOSFETs (Hsu, 0126).
Schie, Mobus and Hsu do not teach
the triple well potential correlated to that of active pixels.  
Blanquart teaches
the triple well potential correlated to that of active pixels [abstract, “A negative potential barrier at the transfer gate of each pixel is raised when the photodiode is integrating (when the transfer gate is "off") to thereby eliminate dark current generation in this region. The Potential barrier is applied via a “triple well” transistor circuit structure that is capable of handling a strongly negative voltage”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the triple well potential correlated to that of active pixels of Blanquart. Doing so would help minimizing the potential barrier during signal transfer and readout (Blanquart, abstract).

As per claim 18, Schie and Mobus teach the event driven device of Claim 16.
Schie and Mobus do not teach
the plurality of analog multipliers is formed in a triple well, the triple well potential correlated to that of active pixels.  
Hsu teaches
the plurality of analog multipliers is formed in a triple well [paragraph 0029, “implementing the voltage multiplier circuit as monolithic IC in triple-well MOS technology”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the plurality of analog multipliers is formed in a triple well of Hsu. Doing so would help producing triple well enhanced MOSFETs (Hsu, 0126).
Schie, Mobus and Hsu do not teach
the triple well potential established to allow compatibility with active pixels.  
Blanquart teaches
the triple well potential established to allow compatibility with active pixels [abstract, “A negative potential barrier at the transfer gate of each pixel is raised when the photodiode is integrating (when the transfer gate is "off") to thereby eliminate dark current generation in this region. The Potential barrier is applied via a “triple well” transistor circuit structure that is capable of handling a strongly negative voltage”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the triple well potential established to allow compatibility with active pixels of Blanquart. Doing so would help minimizing the potential barrier during signal transfer and readout (Blanquart, abstract).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Hirota et al. (US Patent 6,292,268).
As per claim 12, Schie teaches the event driven device of Claim 1.
Schie further teaches
the device coupled to the network for determining changes in the data collected is a comparator [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers … the neural network also comprises a decision circuit, where paragraph 0056, “the decision function is a comparator comparing the summer output to a reference voltage”].  
Schie does not teach
the comparator sets a threshold for a group of pixels, wherein a weighted combination of inputs from the group of pixels triggers an event.  
Hirota teaches 
the comparator sets a threshold for a group of pixels, wherein a weighted combination of inputs from the group of pixels triggers an event [Col. 2, lines 15-25, “ comparator for comparing image data of a target pixel with a predetermined threshold value to perform gradation conversion; a subtracter for calculating an error between the image data having been converted by the comparator and image data before the conversion; an error memory for diffusing the error calculated by the subtracter to pixels situated on the periphery of the target pixel; a selecting unit for selecting an image data processing mode; and weight assigning means for adding a weight assigning value corresponding to the processing mode selected by the selecting unit to the pixel data of the pixel to be converted”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the comparator sets a threshold for a group of pixels, wherein a weighted combination of inputs from the group of pixels triggers an event of Hirota. Doing so would help processing image data (Hirota, Col. 1, line 14)

As per claim 13, Schie and Hirota teach the event driven device of Claim 12.
Schie further teaches
the weighted combination of inputs from a group of pixels are combined with one or more outputs from other layers within the network, and 24those combined results are compared against thresholds set against a template which if met would result in further processing or initiate a collection of input data [paragraph 0057, “FIG. 18 is a schematic representation of a multilayer neural network 90, including a series of inputs 62" and a set of hidden or internal layers (layer 1, layer 2, layer 3), and explicitly shows all the weighted connections between neurons in the different layers, as well as the bias, summer and decision components. Not shown would be a series of outputs similar to the series of inputs 62" which would be coupled to the final layer. As shown in Detail A, the weighted inputs and summer are associated with the switched capacitor circuit 92 with the configuration of FIG. 5, where multiple switched input capacitors 94 form the weighted inputs, the output capacitor 96 is the summer and the output of the switched capacitor circuit is coupled to the decision circuit 98 whose output is weighted and coupled to neurons in the next layer … It is noted that currents 12 and 13 are shown as the sum of the individual weighting currents for all of the summed inputs and biases. Currents 12 and 13 are shown combined rather than repeating them explicitly and making the diagram more complex. Error minimizing functions are used to modify the weighting coefficients (currents)”; Fig. 4, paragraph 0040 discloses the comparator compare the voltage vx to the voltage vcm (reference), and a determination will be made by the network to either turn on or off the current source (close or open the switches) based on the comparison (whether the voltage vx rise to the voltage vcm) to control the current input];  

As per claim 14, Schie teaches the event driven device of Claim 1.
Schie further teaches
wherein the device coupled to the network for determining changes in the data collected is a comparator [Fig. 18, paragraph 0057 disclose a neural network comprises input, hidden, output layers … the neural network also comprises a decision circuit, where paragraph 0056, “the decision function is a comparator comparing the summer output to a reference voltage”];
Schie does not teach
the comparator compares a previous and subsequent pixel reading to trigger an event.  
Hirota teaches 
the comparator compares a previous and subsequent pixel reading to trigger an event [Col. 2, lines 15-25, “ comparator for comparing image data of a target pixel with a predetermined threshold value to perform gradation conversion; a subtracter for calculating an error between the image data having been converted by the comparator and image data before the conversion; an error memory for diffusing the error calculated by the subtracter to pixels situated on the periphery of the target pixel; a selecting unit for selecting an image data processing mode; and weight assigning means for adding a weight assigning value corresponding to the processing mode selected by the selecting unit to the pixel data of the pixel to be converted”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the comparator compares a previous and subsequent pixel reading to trigger an event of Hirota. Doing so would help processing image data (Hirota, Col. 1, line 14)

Claims 15 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus and further in view of Vickers et al. (US Patent 5,693,946).
As per claim 15, Schie and Mobus teach the event driven device of Claim 7.
Schie and Mobus do not teach
a charge based serial shift register storing the charge data.  
Vickers teaches
a charge based serial shift register storing the charge data [Col. 4, lines 48-49, “stores the collected charge in the next CCD shift register”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include a charge based serial shift register storing the charge data of Vickers. Doing so would help processing mant events simultaneously (Vickers, Col. 4, lines 49-50).

As per claim 32, Schie, Mobus and Vickers teach the event driven device of Claim 15.
Vickers further teaches
the shift register may be used to manipulate incoming data such that it might be considered over a non linear time frame [Col. 3, lines 52-54, “certain pads that form a row are electrically connected and can pass their collective charge, by way of a pass gate, to a single bucket of a vertical CCD shift register”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the shift register may be used to manipulate incoming data such that it might be considered over a non linear time frame of Vickers. Doing so would help locating the centroid of a charge cloud (Vickers, Col. 3, lines 46-47).
Examiner notes that the function following the word “might be” is not required to happen, however, art rejection still provided for the claim limitation.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus and further in view Hirota et al. (US Patent 6,292,268).
As per claim 19, Schie and Mobus teach the event driven device of Claim 16.
Schie and Mobus do not teach
the comparator compares a previous and subsequent pixel reading to trigger an event.  
Hirota teaches 
the comparator compares a previous and subsequent pixel reading to trigger an event [Col. 2, lines 15-25, “ comparator for comparing image data of a target pixel with a predetermined threshold value to perform gradation conversion; a subtracter for calculating an error between the image data having been converted by the comparator and image data before the conversion; an error memory for diffusing the error calculated by the subtracter to pixels situated on the periphery of the target pixel; a selecting unit for selecting an image data processing mode; and weight assigning means for adding a weight assigning value corresponding to the processing mode selected by the selecting unit to the pixel data of the pixel to be converted”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include the comparator compares a previous and subsequent pixel reading to trigger an event of Hirota. Doing so would help processing image data (Hirota, Col. 1, line 14).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Mobus in view of Thevenin et al. and further in view of Vickers et al. (US Patent 5,693,946).
As per claim 20, Schie, Mobus and Thevenin teach the event driven device of Claim 17.
Schie, Mobus and Thevenin do not teach
a charge based serial shift register storing the charge data.  
Vickers teaches
a charge based serial shift register storing the charge data [Col. 4, lines 48-49, “stores the collected charge in the next CCD shift register”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include a charge based serial shift register storing the charge data of Vickers. Doing so would help processing mant events simultaneously (Vickers, Col. 4, lines 49-50).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chiueh et al. (US Patent 5,742,741) in view of Thevenin et al. (US Patent 5,937,027).
As per claim 21, Chiueh teaches an event driven device comprising a neural network [Fig. 4, Col. 6, lines 3-5, “an exemplary neural network is shown having an input layer 40 with H inputs, a first hidden 5 layer 42 with I neurons”] whose input layer comprises data coupled through transfer gates to a plurality of analog multiply and sum devices [Fig. 1, Col. 1, lines 27-47, “an artificial neural network 2 having three layers of neurons, i.e., an input layer 10, a hidden layer 1 and an output layer 14 … input signals x … are simultaneously applied to the neuron 20 and processed by corresponding synaptic weights w• The weighted inputs are then summed up and processed through a function S(*) , resulting in an output signal Y”; Col. 2, lines 42-46, “This weighted-sum type neuron is typically realized through a multiplier for multiplying the input xi by the corresponding weight wij and an adder for summing up the weighted input (Wij*Xj), followed by a nonlinear circuit for generating the output signal Yi”; abstract, “The neural network includes a plurality of switches each having at least two conductive leads, wherein data flow direction of the conductive leads of the switches is programmed to select one of the conductive leads as input switch lead”; Col. 4, lines 52-53, “first gate input coupled to a first input lead”; Fig. 5, Col. 6, lines 52-66 discloses a serial-in-parallel- out multiply and accumulate circuit comprising the input , gate 52, adder 54, shifter 56, where gates 52 serves as a multiplier that multiply the weight with the input signal], the multiply and add devices comprising level shifts which are used to adjust a reset level of the analog multiply and sum devices [Col. 7, lines 11-30, “The SPMAC operates as follows. Initially, the shifter 56 is reset, and thus contains zeros. The AND gate 521 • corresponding to the least significant bit, provides its output to the input lead of the adder 54 during a clock cycle N. The adder 54 then adds zero to the output of AND gate 521, and outputs the sum to the shifter 56. Then during clock cycle N+ 1, the shifter 56 shifts its contents one bit to the right and the adder 54 receives the output of the AND gate 522. The adder 54 then adds zero to x 1w 2 and then stores x1 w 2 in the next significant bit of the shifter 56. This process is repeated for a total of b clock cycles, so that the output of all the AND gates is received by the adder 54 … Then the shifter 56 shifts its contents to the left b-1 bits to properly align the multiplication of the weight with the next bit x 2 of the input Xi' corresponding to the second row in the expression above. The AND gate 521 outputs x2w 1 to the input lead of the adder 54, which then adds x 1 w2 , and outputs the sum to the shifter 56”].  
Chiueh does not teach
pixel charge data.
Thevenin teaches 
pixel charge data [abstract, “the collection of the electrical charge by the image pixels”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include input layer comprises data which is pixel charge data of Thevenin. Doing so would help analyzing the images based on the image pixels (Thevenin, abstract).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Schie in view of Cella et al. and further in view of Kasai et al. (US Pub. 2014/0010374).
As per claim 31, Schie teaches the event driven device of Claim 1.
Schie does not teach
the data is audio data where a MEMs microphone comprising a variable capacitance associated with a membrane conforming to sound information is coupled through a transfer gate to a multiply and sum circuit.  
Cella teaches
input data is audio data [paragraph 0021, “the analyzed collected data includes sound signals”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the process of collecting data of Schie to include input data is audio data of Cella. Doing so would help handling and providing information for sound outputs (Cella, 0381).
Schie and Cella do not teach
a MEMs microphone comprising a variable capacitance associated with a membrane conforming to sound information is coupled through a transfer gate to a multiply and sum circuit.  
Kasai teaches
a MEMs microphone comprising a variable capacitance associated with a membrane conforming to sound information is coupled through a transfer gate to a multiply and sum circuit [Figs. 3, 27, paragraph 0056, “The acoustic sensor 11 detects a sound wave and coverts the sound wave into electrical signals (detection signals). The acoustic sensor 11 is a MEMs chip manufactured using a MEMs technique”; paragraph 0063, “In the acoustic sensor 11 having the above configuration, an external sound wave reaches the vibrating membrane 22 through the sound hole portions 32 of the fixed membrane 23 or through the opening 31. At this time, the vibrating membrane 22 vibrates upon application of a sound pressure of the sound wave that has reached the vibrating membrane 22. This changes an interval (air gap) between the vibrating electrode 220 and the fixed electrodes 230a, 230b, thereby changing a capacitance between the vibrating electrode 220 and the fixed electrodes”; Fig. 27 shows an acoustic transducer couple to a circuit 1 which including the multipliers, where paragraph 0005, “The MEMs (microelectromechanical system) microphone includes a capacitor-type acoustic sensor (acoustic transducer)”, therefore, the MEMS microphone couples to the multipliers].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the analog neural network of Schie to include a MEMs microphone comprising a variable capacitance associated with a membrane conforming to sound information is coupled through a transfer gate to a multiply and sum circuit of Kasai. Doing so would help converting a sound wave into electrical signals (Kasai, 0002).

Allowable Subject Matter
Claims 22-28 and 30 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 112 (b) rejection above were overcome.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 22 is allowable for disclosing the event driven device of Claim 21, wherein after the processing of each exposure by the analog multiply and sum devices, the reset level of the analog multiply and sum devices are set to the potential of the exposure such that in a subsequent exposure a spill and fill circuit will transfer no charge to the multiply and sum devices unless a pixel value has changed.  
The closest references found 
Chiueh et al. (US Patent 5,742,741) discloses in Fig. 5, Cols. 6-7 that a serial-in-parallel- out multiply and accumulate circuit comprising the input, gate 52, adder 54, shifter 56, where gates 52 serves as a multiplier that multiply the weight with the input signal. The AND gate 521 provides its output to the input lead of the adder 54 during a clock cycle N. The adder 54 then adds zero to the output of AND gate 521, and outputs the sum to the shifter 56. Then the shifter 56 shifts its contents one bit to the right and the adder 54 receives the output of the AND gate 522. The adder 54 then adds zero to x 1w 2, and this process is repeated for a total of b clock cycles, so that the output of all the AND gates is received by the adder 54 … Then the shifter 56 shifts its contents to the left b-1 bits to properly align the multiplication of the weight with the next bit x 2 of the input Xi'.
Rockett, Rr. (US Patent 4,206,446) discloses in Fig.1 that a system includes an input diffusion, the system includes a fill and spill circuit. Such a circuit is responsive to an input signal applied to input terminal 14 and a fill and spill waveform applied to the diffusion, for producing charge packets of a magnitude proportional to the amplitude of the input signal.
However, the prior art of record do not teach or suggest, individually or in combination, 
after the processing of each exposure by the analog multiply and sum devices, the reset level of the analog multiply and sum devices are set to the potential of the exposure such that in a subsequent exposure a spill and fill circuit will transfer no charge to the multiply and sum devices unless a pixel value has changed.  
Therefore the combination of features is considered to be allowable.
Claims 23-28 are considered to be allowable because they are directly or indirectly dependent on claim 22.
Claim 30 is allowable for disclosing the event driven device of Claim 29, wherein an audio device is enabled with always on voice command capability through the use of a level shift spill and fill band diagram modification based upon previous data.  
The closest references found 
Cella discloses in paragraph 0021 that the analyzed collected data includes sound signals.
Rockett, Rr. (US Patent 4,206,446) discloses in Fig.1 that a system includes an input diffusion, the system includes a fill and spill circuit. Such a circuit is responsive to an input signal applied to input terminal 14 and a fill and spill waveform applied to the diffusion, for producing charge packets of a magnitude proportional to the amplitude of the input signal.
However, the prior art of record do not teach or suggest, individually or in combination, 
an audio device is enabled with always on voice command capability through the use of a level shift spill and fill band diagram modification based upon previous data.  
Therefore the combination of features is considered to be allowable.

Examiner’s Note
Examiner is unable to determine the scope of claims 33-34 due to the claim indefinite, therefore, the 112 (b) rejection is made, and no prior art rejection is applied to those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128